DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 2, “vales” should read --vanes--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman et al. (US 4,248,566; hereinafter Chapman). 
Regarding claim 11, Chapman (Fig. 1) discloses a centrifugal compressor assembly (10), comprising: a scroll assembly (12 and 28) comprising: a first scroll component (12) comprising an outer flange and an annular portion (22) extending in a first axial direction that defines an inlet fluid passage (18); and a second scroll component (28) comprising an axial flange (26) and a body portion that defines a discharge fluid passage; and an impeller (42) rotatably mounted in the scroll assembly 

    PNG
    media_image1.png
    643
    728
    media_image1.png
    Greyscale

Fig. I. Chapman, Fig. 1 (Annotated)
Regarding claim 12, Chapman discloses the centrifugal compressor assembly of claim 11, wherein Chapman (Fig. 1) further discloses that the fluid is capable of being a refrigerant. Since the refrigerant relates to the intended use of the compressor, Chapman was interpreted as disclosing the limitation as the compressor is capable of compressing a refrigerant. 
  Regarding claim 13, Chapman discloses the centrifugal compressor assembly of claim 11, wherein Chapman (Fig. 1) further discloses that the plurality of fasteners are located outside of the inlet fluid passage (18) of the fluid. Refer to Fig. I above. 
Regarding claim 14, Chapman discloses the centrifugal compressor assembly of claim 11, wherein Chapman (Fig. 1) further discloses at least one of the first scroll component (12) and the second scroll component (28). 
Since claim 14 is a product-by process claim and treated in accordance with MPEP 2113. Applicant's product (the first and second scroll components), identified by the claimed process (casting), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable. 
Regarding claim 15, Chapman discloses the centrifugal compressor assembly of claim 11, wherein Chapman (Fig. 1) further discloses that the first scroll component (12) is coupled to a plurality of inlet vales (assumed to be vanes: 16) located upstream of the impeller (42).  
Regarding claim 16, Chapman (Fig. 1) discloses a centrifugal compressor assembly (10), comprising: a scroll assembly (108 and 28) comprising a first scroll component (108) and a second scroll component (28), the second scroll component (28) having a substantially plate-like geometry (26); an impeller (46) rotatably mounted in the scroll assembly (108 and 28) for compressing fluid introduced through an inlet fluid passage (18); a diffuser system (100); and the second scroll component (28) detachably coupled to the first scroll component (108) component by a plurality of fasteners (106).
Regarding claim 17, Chapman discloses the centrifugal compressor assembly of claim 16, wherein Chapman (Fig. 1) further discloses that the plurality of fasteners (106) are located outside of the inlet fluid passage (18) of the fluid.
Regarding claim 18, Chapman discloses the centrifugal compressor assembly of claim 16, wherein Chapman (Fig. 1) further discloses that removal of the second scroll component (28) permits a user to access a component of the diffuser system (100). Referring to Fig. 1 of Chapman, the removal of fastener (106) would allow the second scroll component (28) to be detached from the diffuser system (100). 
Regarding claim 19, Chapman discloses the centrifugal compressor assembly of claim 16, wherein Chapman (Fig. 1) further discloses that the scroll assembly (108 and 28) further includes a flow straightener (12) comprising a plurality of vanes (16), the flow straightener (12) coupled to the second scroll component (28).  
Regarding claim 20, Chapman discloses the centrifugal compressor assembly of claim 16, wherein Chapman (Fig. 1) further discloses that at least one of the first scroll component (108) and the second scroll component (28). 
Since claim 20 is a product-by process claim and treated in accordance with MPEP 2113. Applicant's product (the first and second scroll components), identified by the claimed process (casting), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 4,248,566; hereinafter Chapman) in view of Nenstiel (US 6,872,050).
Regarding claim 1, Chapman (Fig. 1) discloses a centrifugal compressor assembly (10), comprising: a scroll assembly (12 and 28) comprising: a suction plate (12) defining an inlet fluid passage (18); a suction plate housing (28); a diffuser plate (102); and a collector (108); an impeller (42) rotatably mounted in the scroll assembly (12 and 28) to compress fluid introduced through the inlet fluid passage (18); and the suction plate (12) detachably coupled to the suction plate housing (28), the suction plate housing (18) detachably coupled to the collector (108), and the diffuser plate (102) detachably coupled to the collector (108). All of the components that can be detachably coupled are coupled together with fasteners as shown in Fig. 1 of Chapman.   
Chapman fails to disclose fails to disclose a variable geometry diffuser system.  
Nenstiel (Abstract; Fig. 2-19) teaches centrifugal compressor with a variable geometry diffuser. Nenstiel (Abstract) teaches that the diffuser includes a diffuser ring that moves between a retract position and extended position extending into a diffuser gap and serves to control the amount of fluid flowing through the diffuser gap. It would have been obvious to one having ordinary skill in the art before the effective filing date 
Regarding claim 2, Chapman, as modified, discloses the centrifugal compressor assembly of claim 1, wherein Chapman (Fig. 1) further discloses that the suction plate (12) comprises: a suction base plate comprising an outer suction flange, a first suction annular portion extending in a first axial direction from the suction base plate; and a second suction annular portion extending in a second axial direction from the suction base plate. Refer to Fig. II below.   

    PNG
    media_image2.png
    497
    718
    media_image2.png
    Greyscale

Fig. II. Chapman, Fig. 1 (Annotated)
Regarding claim 3, Chapman, as modified, discloses the centrifugal compressor assembly of claim 2, wherein Chapman (Fig. 1), as modified, further discloses the suction plate housing (28) comprises: a housing base plate comprising an outer housing 

    PNG
    media_image3.png
    491
    559
    media_image3.png
    Greyscale

Fig. III. Chapman, Fig. 1 (Annotated)
Regarding claim 4, Chapman, as modified, discloses the centrifugal compressor assembly of claim 3, wherein Chapman (Fig. 1), as modified, further discloses the outer suction flange of the suction plate (12) is coupled to the first housing annular portion of the suction plate housing using a first plurality of fasteners. Refer to Fig. II and III above.  
Regarding claim 5, Chapman, as modified, discloses the centrifugal compressor assembly of claim 4, wherein Chapman (Fig. 1), as modified, further discloses that the collector (108) comprises: a first axial flange; a body portion defining a discharge fluid path for a flow of fluid exiting the impeller (42); and a second axial flange. Refer to Fig. IV below.  

    PNG
    media_image4.png
    470
    601
    media_image4.png
    Greyscale

Fig. IV. Chapman, Fig. 1 (Annotated)
Regarding claim 6, Chapman, as modified, discloses the centrifugal compressor assembly of claim 5, wherein Chapman (Fig. 1), as modified, further discloses that the outer housing flange (104) of the suction plate housing (28) is coupled to the first axial flange of the collector (108) using a second plurality of fasteners (106). Refer to Fig. III and IV above.   
Regarding claim 7, Chapman, as modified, discloses the centrifugal compressor assembly of claim 1, wherein Chapman (Fig. 1; Nenstiel: Fig. 2-19; Abstract), as modified, further discloses that the variable geometry diffuser system comprises: a drive ring (250) rotatable by an actuator (310) between a first position (Abstract) and a second position (Abstract); and a diffuser ring (130) coupled to the drive ring (250) using a drive pin (140), the drive ring (250) configured to move the diffuser ring (130) between a retracted position (Abstract) and an extended position (Abstract), the extended position causing a flow of fluid exiting the impeller (Chapman: 42) to be substantially 
Regarding claim 8, Chapman, as modified, discloses the centrifugal compressor assembly of claim 1, wherein Chapman (Fig. 1), as modified, further discloses the suction plate (12), the suction plate housing (28), the diffuser plate (102), and the collector (108). Since claim 8 is a product-by process claim and treated in accordance with MPEP 2113. Applicant's product (the suction plate (12), the suction plate housing (28), the diffuser plate (102), and the collector (108)), identified by the claimed process (casting), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable. 
Regarding claim 9, Chapman, as modified, discloses the centrifugal compressor assembly of claim 1, wherein Chapman (Fig. 1), as modified, further discloses that the fluid is capable of being a refrigerant.  Since the refrigerant relates to the intended use of the compressor, Chapman was interpreted as disclosing the limitation as the compressor is capable of compressing a refrigerant. 
Regarding claim 10, Chapman, as modified, discloses the centrifugal compressor assembly of claim 9, wherein Chapman (Fig. 1), as modified, further discloses that the refrigerant is capable of being R1233zd.  Since the refrigerant relates to the intended use of the compressor, Chapman was interpreted as disclosing the limitation as the compressor is capable of compressing a refrigerant, such as R1233zd. 

Pertinent Prior Art

Hefler et al. (US 3,243,159) and Richardson et al. (US 3,635,580) discloses a compressor casing formed from multiple components where the fasteners are positioned outside the fluid flow path. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Danielle M. Christensen/Examiner, Art Unit 3745